         Case 3:18-cr-05260-CAB Document 61 Filed 10/09/19 PageID.398 Page 1 of 3



     ROBERT S. BREWER, Jr.
 1
     United States Attorney
 2   FRED SHEPPARD
     California State Bar No. 250781
 3
     SHITAL H. THAKKAR
 4   Illinois State Bar No. 6273151
 5   Assistant U.S. Attorneys
     United States Attorney’s Office
 6   880 Front Street, Room 6293
 7   San Diego, California 92101-8893
     Telephone: 619 546-8237/8785
 8
 9 Attorneys for Plaintiff
   United States of America
10
11                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF CALIFORNIA
12
   UNITED STATES OF AMERICA,          Criminal Case No. 18CR5260-CAB
13              Plaintiff,
14                                    UNITED STATES’ RESPONSE TO
         v.                           DEFENDANT’S:
15                                       1) MOTION FOR BILL OF
16 SYLVIA GONZALES (2),                     PARTICULARS; and
               Defendant.                2) MOTION TO CONTINUE
17
18                                    Date: October 16, 2019
                                      Time: 2:00 p.m.
19
20
21           COMES NOW, UNITED STATES OF AMERICA, by and through its counsel

22 Robert S. Brewer, Jr., United States Attorney, and Fred Sheppard and Shital Thakkar,
23 Assistant United States Attorneys, and hereby files its response and opposition to
24 Defendant’s motion for a Bill of Particulars, and its response to Defendant’s motion to
                                                                    1
25 continue, which is based upon the files and records of this case.
26
27   1
         The facts underlying the current indictment are provided for in the Complaint, filed
   on November 19, 2018, as well as the United States’ Omnibus Response to Defendants’
28
   various motions, filed on August 2, 2019 [Doc. No. 57].
      Case 3:18-cr-05260-CAB Document 61 Filed 10/09/19 PageID.399 Page 2 of 3




 1      A. GONZALEZ’S MOTION FOR A BILL OF PARTICULARS SHOULD BE
 2          DENIED.
 3         The facts underlying the current indictment are provided for in the Complaint,
 4 filed on November 19, 2018, as well as the United States’ Omnibus Response to
 5 Defendants’ various motions, filed on August 2, 2019 [Doc. No. 57].
 6         Gonzalez requests a Bill of Particulars because the “discovery covers HOURS of
 7 recordings . . . [and] we can not [sic] tell what it is the Government intends to produce . . .
 8 [so] a transcript would be useful.” See, Deft. Mtn., ECF Doc. 60 at 2. (emphasis in the
 9 original). This request is factually and legally deficient.
10         As an initial matter, a Bill of Particulars is meant to ensure adequate notice of the
11 crime with which a defendant has been charged. See Hamling v. United States, 418 U.S.
12 87, 117-18 (1974). When determining whether to direct the United States to file a bill of
13 particulars, a “court should consider whether the defendant has been advised adequately
14 of the charges through the indictment and all other disclosures made by the government.”
15 United States v. Long, 706 F.2d 1044, 1054 (9th Cir. 1983). To the extent the indictment
16 and other disclosures provide details of the alleged offense, a bill of particulars is not
17 necessary. See, e.g., United States v. Giese, 597 F.2d at 1170, 1180 (9th Cir. 1979)
18 (quoting 8 Moore’s Federal Practice § 7.06(1) at 7-31 n.1 (2d ed. 1978)).
19         Gonzalez has been advised in a multitude of ways of the charges against her and
20 the factual underpinnings of those charges. Despite her protestations to the contrary, a bill
21 of particulars is not necessary to either prepare her defense or plead double jeopardy in
22 any future prosecution for the same offense. See, e.g., Will v. United States, 389 U.S. 90,
23 99 (1967); United States v. Ayers, 924 F.2d 1468, 1483 (9th Cir. 1991); United States v.
24 Clay, 476 F.2d 1211, 1215 (9th Cir. 1973). Even a cursory reading of Gonzalez’s motion
25 makes clear the lack of any legal basis for her request given that she fails to cite a single
26 case, statute or rule in support of her request.
27         Nor is the conduct especially complex: Gonzalez participated in a conspiracy to
28 kill another individual through several in-person meetings. Even were the indictment and
                                                  2
      Case 3:18-cr-05260-CAB Document 61 Filed 10/09/19 PageID.400 Page 3 of 3




 1 other disclosures lacking in such detail, which is not the case, “[f]ull discovery will
 2 obviate the need for a bill of particulars.” Long, 706 F.2d at 1054. Here, Gonzalez has
 3 been provided with reports, phone records, recordings, and other materials detailing her
 4 involvement.
 5     B. DEFENDANT’S MOTION TO CONTINUE
 6        Because Gonzalez’s motion to continue is based upon a potential competency, the
 7 United States takes no position on her request.
 8
          DATED: October 9, 2019                Respectfully submitted,
 9
10                                              ROBERT S. BREWER, Jr.
                                                United States Attorney
11
12                                              s/ Fred Sheppard
                                                Fred Sheppard
13                                              Assistant U.S. Attorney
14
                                                s/ Shital H. Thakkar
15                                              Shital Thakkar
16                                              Assistant U.S. Attorney

17
18
19
20
21
22
23
24
25
26
27
28
                                                3
